Citation Nr: 1757268	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark A. Dunham


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this case now rests with the RO in Nashville, Tennessee.   

In the November 2011 rating decision, the RO granted service connection and assigned an evaluation of 10 percent, effective May 20, 2010 (the date of the service connection claim) for the left ankle disability.  In June 2012, the Veteran filed a Notice of Disagreement as to the assigned 10 percent evaluation.  While the issue of entitlement to an initial rating in excess of 10 percent for the service-connected left ankle disability was pending on appeal, in May 2017, the RO granted a temporary evaluation of 100 percent for the left ankle disability, effective January 30, 2017, based on surgical treatment due to the left ankle disability that began on January 30, 2017.  See May 2017 Rating Decision.  As such, the Board will address herein the claim for an initial rating in excess of 10 percent for a left ankle disability for the period prior to January 30, 2017.

In June 2017, the Veteran testified at a video conference hearing conducted before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

The Board also notes that at the June 2017 video conference hearing, the Veteran raised a claim of entitlement to TDIU in connection with his service-connected disabilities, as to be explained below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim, and for the purpose of clarity, has separately captioned the issue on the title page.

As for the matter of representation, the record reflects that, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Veterans of Foreign Wars as his representative in May 2010.  Furthermore, Veterans of Foreign Wars represented the Veteran at the Veteran's June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  However, in November 2017, the Veteran provided another POA and filed a new VA Form 21-22, appointing Mark A. Dunham as his representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes a revocation of an existing POA.  38 C.F.R. § 14.631 (f)(1) (2017).  The Board recognizes this change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the claims for an increased initial rating for the left ankle disability and entitlement to TDIU must be remanded for additional development.  

First, with the respect to the claim for an increased initial rating for the left ankle disability, the Veteran last underwent a VA ankle examination for his left ankle disability in September 2016.  At his Board video conference hearing, however, the Veteran reported that the severity of his left ankle disability has worsened since his September 2016 VA ankle examination, and requested the Board for a new evaluation of his left ankle disability.  See June 2017 video conference hearing transcript; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, at his June 2017 video conference hearing, the Veteran also reported experiencing flare-ups of the left ankle that cause him great pain and difficulty with walking.  See June 2017 video conference hearing transcript.  However, the September 2016 VA examination report on file shows that the examiner stated that the Veteran did not report flare-ups of the ankle, but nevertheless also found that the Veteran reported having:  "difficulty walking, and esp. on uneven or "rough" surfaces, difficulty climbing any steps or stairs; difficulty with prolonged wt. bearing whether walking or just standing.  Difficulty twisting, changing directions or any quick movement involving left ankle use."  September 2016 VA ankle examination report.  

To this point, the Board finds the September 2016 VA ankle examination report on file inadequate inasmuch as the examiner failed to provide a proper rationale for his finding that there were no flare-ups when the Veteran specifically reported having difficulty performing specific activities due to pain.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Board also finds the opinion inadequate to the extent that the examiner failed to sufficiently elicit relevant information as to the Veteran's flare-ups of the left ankle.  See id.; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, upon remand, the RO should therefore obtain a new VA ankle examination report and opinion addressing the foregoing concerns.  

Furthermore, in the same year that the Veteran's VA ankle examination was conducted, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), which affects the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  See id.  Thus, it is necessary to ensure that the new VA ankle examination to be obtained on remand additionally complies with the requirements of the holding in Correia.

Additionally, because this claim is for an initial increased rating for the left ankle disability, the Board directs the RO to additionally obtain (if possible) a retrospective medical opinion, to capture the severity of the left ankle disability for the entire appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Finally, as to the issue of entitlement to TDIU, the Board finds the TDIU issue inextricably intertwined with the increased initial rating claim for the left ankle disability, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Thus, remand is warranted for development and consideration of the TDIU issue as well. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with a new examiner to ascertain the severity and manifestations of his service-connected left ankle disability for the entire appeal period, from May 20, 2010 to the present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected left ankle disability under the rating criteria. 

The examiner should also provide the range of motion in degrees of the left ankle.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the left ankle.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims, including the claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

